J-S41031-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: V.F., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: M.F.G.

                                                      No. 173 MDA 2015


                   Appeal from the Decree December 23, 2014
            in the Court of Common Pleas of Northumberland County
                 Orphans' Court at No.: Adoptee No. 25 of 2014



IN RE: ADOPTION OF: C.F., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: M.F.G.

                                                      No. 174 MDA 2015


                   Appeal from the Decree December 23, 2014
            in the Court of Common Pleas of Northumberland County
                 Orphans' Court at No.: Adoptee No. 24 of 2014


BEFORE: ALLEN, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED AUGUST 11, 2015




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S41031-15



        In these consolidated appeals1, M.F.G. (Mother) appeals the decrees of

the Court of Common Pleas of Northumberland County, entered December

23, 2014, that terminated her parental rights to her daughter, V.F., born in

October of 2002, and her son, C.F., born in October of 2005 (Children), and

changed their goals to adoption.2 We affirm.3

        Northumberland       County     Children   and   Youth   Services   (NCCYS)

originally removed the Children from Mother’s care and custody, and placed

them in foster care pursuant to a voluntary entrustment agreement she

signed on May 2, 2013, after a Child Protective Services (CPS) report alleged

emotional abuse of the Children.           The trial court adjudicated the Children

dependent on July 11, 2013, and ordered that they were to remain in the

legal and physical custody of NCCYS.

        Mother has a history with NCCYS dating from 2006 when she returned

to Pennsylvania after having lived in Maryland, Texas, and Florida. While in

Texas, she became involved with Texas Child Protective Services (TCPS)

and, in Florida, with Brevard County Children and Youth Services.             TCPS

placed V.F. in foster care for a time while the family was living in Texas and

____________________________________________


1
    This Court consolidated the appeals sua sponte on February 20, 2015.
2
  Mother gave birth to another child, I.R., in 2009. I.R. is currently in the
custody of his father and is not a subject of this appeal.
3
 The Children’s father, K.F., relinquished his parental rights voluntarily in a
decree entered August 14, 2014.



                                           -2-
J-S41031-15



Mother, for a time, relinquished custody of V.F. to her mother, the Children’s

maternal grandmother.

      NCCYS received several referrals regarding the Children between 2006

and 2013. These referrals led it to address a lack of independent housing,

the poor condition of the home, behavioral concerns regarding the Children,

and inappropriate discipline.

      Mother met her current husband, S.G., in 2010 while attending school.

He began living with Mother and the Children shortly thereafter.           The

referrals escalated once he moved in and NCCYS began offering services to

the family at that time.

      Just prior to the current placement, on July 6, 2012, NCCYS received a

referral alleging inappropriate discipline by a caregiver. Although the initial

referral was marked as unfounded, concerns were noted at that time

regarding discipline techniques being used by Mother and S.G. which were

referred to as “excessive” and “boot camp style” by the caseworker. (N.T.

8/14/14, at 15). The caseworker observed C.F., who was six at the time,

writing out the United States Constitution as a punishment. In addition to

excessive writing-out exercises, Mother and S.G. punished the Children by

assigning push-ups, sit-ups, sitting against the wall, and holding arms out

level for lengths of time. (See id. at 15, 24). The caseworker visited the

home some thirty to thirty-five times in the next months, “[a]nd during that

time [she] found [the Children] writing assignments continuously, almost

every visit except for one or two.”      (Id. at 15).    At a later visit, the

                                     -3-
J-S41031-15



caseworker observed that cameras had been installed in every room except

the bathroom.    (See id. at 18).    Mother provided the caseworker with a

written document, prepared by herself and S.G., consisting of five pages of

rules, punishments, and rewards that they had established for the Children.

Mother told the caseworker that she felt the rules were appropriate. (See

id. at 21-22).

      On April 3, 2013, NCCYS received a referral alleging poor conditions in

the home and that Mother and S.G. had shaved V.F.’s head.              NCCYS

confirmed these allegations.     (See id. at 43-44).    NCCYS removed the

Children from the home on May 2, 2013, after it received referrals alleging

emotional abuse of the Children.     The allegations were that V.F. appeared

depressed, had her head shaved, and was the recipient of excessive

discipline.   (See id. at 47).      The referral also alleged that C.F. was

depressed and was exhibiting aggressive behaviors that included cruelty to

animals and starting fires. (See id.). After an investigation, the allegations

were marked “indicated” as to both Mother and S.G. (Id. at 49; see also

NCCYS Exhibit 4). As part of the investigation, Pamela McCloskey, M.Ed., a

licensed psychologist, conducted a psychological evaluation and concluded

that Mother and S.G. had emotionally abused the Children.        (See NCCYS

Exhibit 3).

      NCCYS filed dependency petitions on May 31, 2013.        The trial court

adjudicated the Children dependent on July 12, 2013, ordered them to

remain in the legal and physical custody of NCCYS, and ordered supervised

                                     -4-
J-S41031-15



visitation with Mother and S.G., both of whom were to obtain psychological

evaluations and follow any recommendations. Mother was to maintain safe

and stable housing, and obtain employment sufficient to provide financial

stability. The trial court ordered Mother and S.G. to complete an intake at

the Northumberland County Family Center and follow through with all

recommended classes.

     At a permanency review hearing on April 10, 2014, the trial court

ordered that the Children were to remain in the legal and physical custody of

NCCYS.    The trial court found that Mother had not complied with the

permanency plan and had made no progress toward alleviating the

conditions that necessitated placement.      Mother had begun parenting

classes, but had obtained neither financial stability nor stable housing, and

had not completed the ordered psychological evaluation.

     NCCYS filed petitions for the involuntary termination of Mother’s

parental rights to the Children on June 17, 2014.       The trial court held

hearings on those petitions on August 14, 2014, November 3, 2014, and

December 22, 2014, and entered its decrees terminating Mother’s parental

rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), and (b), on

December 23, 2014. Mother filed her notices of appeal and statements of




                                    -5-
J-S41031-15



errors complained of on appeal on January 20, 2015.             See Pa.R.A.P.

1925(a)(2)(i).4

       Mother raises the following questions on appeal:


       I. Whether the trial court erred in determining that [NCCYS]
       presented clear and convincing evidence that grounds for
       involuntary termination exist?

       II. Whether the trial court erred in determining that the best
       interests of the [C]hild[ren] would be served by terminating
       parental rights?

(Mother’s Brief, at 10) (most capitalization omitted).


       Our standard of review is as follows:

       . . . In an appeal from an order terminating parental rights, our
       scope of review is comprehensive: we consider all the evidence
       presented as well as the trial court’s factual findings and legal
       conclusions. However, our standard of review is narrow: we will
       reverse the trial court’s order only if we conclude that the trial
       court abused its discretion, made an error of law, or lacked
       competent evidence to support its findings. The trial judge’s
       decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       Further, we have stated:

             Where the hearing court’s findings are supported by
       competent evidence of record, we must affirm the hearing court
       even though the record could support an opposite result.

                    We are bound by the findings of the trial court
              which have adequate support in the record so long
              as the findings do not evidence capricious disregard
____________________________________________


4
  The trial court filed a Rule 1925(a) opinion on March 18, 2015.           See
Pa.R.A.P. 1925(a).



                                           -6-
J-S41031-15


           for competent and credible evidence. The trial court
           is free to believe all, part, or none of the evidence
           presented, and is likewise free to make all credibility
           determinations and resolve conflicts in the evidence.
           Though we are not bound by the trial court’s
           inferences and deductions, we may reject its
           conclusions only if they involve errors of law or are
           clearly unreasonable in light of the trial court’s
           sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     We note our standard of review for a change of goal:

           When we review a trial court’s order to change the
     placement goal for a dependent child to adoption, our standard
     is abuse of discretion. In order to conclude that the trial court
     abused its discretion, we must determine that the court’s
     judgment was manifestly unreasonable, that the court did not
     apply the law, or that the court’s action was a result of partiality,
     prejudice, bias or ill will, as shown by the record. . . .

In re S.G., 922 A.2d 943, 946 (Pa. Super. 2007) (citation omitted).

     In order to affirm the termination of parental rights, this Court need

only agree with any one subsection of Section 2511(a). See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d
1141 (Pa. 2004).

     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination


     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

        (1) The parent by conduct continuing for a period of at least
        six months immediately preceding the filing of the petition


                                     -7-
J-S41031-15


        either has evidenced a settled purpose of relinquishing
        parental claim to a child or has refused or failed to perform
        parental duties.

                                  *   *     *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citation and internal

quotation marks omitted). Further,

           [a] parent must utilize all available resources to preserve
     the parental relationship, and must exercise reasonable firmness
     in resisting obstacles placed in the path of maintaining the
     parent-child relationship. Parental rights are not preserved by
     waiting for a more suitable or convenient time to perform one’s
     parental responsibilities while others provide the child with his or
     her physical and emotional needs.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation omitted).




                                      -8-
J-S41031-15



      To terminate parental rights pursuant to section 2511(a)(1), the

person or agency seeking termination must demonstrate, through clear and

convincing evidence that, “for a period of at least six months prior to the

filing of the petition, the parent’s conduct demonstrates a settled purpose to

relinquish parental rights or that the parent has refused or failed to perform

parental duties.” See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003) (citation omitted).

      With respect to subsection 2511(a)(1), our Supreme Court has held:

            Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 92 (Pa. 1988)

(case citation omitted). Further,

      the trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each
      case and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 872
A.2d 1200 (Pa. 2005) (citations omitted).

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and



                                    -9-
J-S41031-15



welfare of the child.”     23 Pa.C.S.A. § 2511(b).   The Act does not make

specific reference to an evaluation of the bond between parent and child but

our case law requires the evaluation of any such bond. See In re E.M., 620
A.2d 481, 485 (Pa. 1993). However, this Court has held that the trial court

is not required by statute or precedent to order a formal bonding evaluation

performed by an expert.         See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).

      We have chosen to analyze Mother’s first issue pursuant to 23

Pa.C.S.A. § 2511(a)(1). See B.L.W., supra at 384. In her brief, Mother

argues that the trial court erred in terminating her parental rights pursuant

to subsection (a)(1) in that:

            In addition to visitation, Mother had taken other steps to
      remedy her situation.      Mother had completed some of the
      parenting classes, which were ordered by the [c]ourt.
      Additionally, she and [S.G.] met with a family resource worker to
      cover the classes she did not complete.           Finally, Mother
      purchased a home. Mother has limited means, so this home was
      condemned when she bought it. Mother and [S.G.] worked
      steadily on the home while the [C]hildren were in care, and by
      the time of the last hearing, the electricity was about to be
      turned on, and the code officer was soon going to inspect it.
      Mother was remedying the conditions that led to placement.

(Mother’s Brief, at 18).

      This may be true, but the record demonstrates that it all came too

late. As the trial court correctly observed:

            The Petition for Termination of Parental Rights was filed on
      June 17, 2014. A review of the Permanency Review order
      entered during the six months immediately preceding this date
      reveals that Natural Mother had failed to perform parental

                                      - 10 -
J-S41031-15


      duties, as she provided no housing or financial support for either
      of the Minor Children during this time period. Natural Mother
      was intermittently employed and did not have independent
      housing during this time period. Although she and S.G. had
      purchased a home in a judicial sale, the home was subsequently
      condemned and remained officially condemned as recently as
      the final day of testimony on [NCCYS’] Petition for Termination
      of Parental Rights.      Mother failed to undergo the ordered
      psychological examination until May of 2014, one month prior to
      the filing of the Termination Petition.

(Trial Court Opinion, 3/18/15, at 5) (record citations omitted).       Mother

clearly refused or failed to perform her parental duties. Mother’s first issue

is without merit.

      In her second issue, Mother argues that the termination of her

parental rights would not be in the Children’s best interest because there is a

bond between them and the termination of her parental rights would have a

negative effect on the Children:

            A bonding assessment was performed by Dr. Kasey
      Shienvold. Dr. Shienvold concluded that there was indeed a
      strong bond between Mother and the [C]hildren. This bond was
      stronger between Mother and C.F. than it was with V.F. C.F. has
      always been adamant that he wanted to return to Mother, and,
      at the time of the assessment, was angry that he was unable to
      return to her care. Dr. Shienvold stated that the bond between
      Mother and the [C]hildren was unhealthy.            However, Dr.
      Shienvold believed that a termination of parental rights would
      have a negative effect on the [C]hildren, in that they would have
      to undergo therapy in order to deal with it. If these [C]hildren
      will have to undergo therapy to deal with the loss of their
      [M]other, then a termination of their relationship with her cannot
      be in their best interest.

(Mother’s Brief, at 20).




                                    - 11 -
J-S41031-15



      We disagree.    A careful examination of the record reveals that the

termination of Mother’s parental rights will benefit the Children. We quote

the trial court, with approval, on this complicated issue:

            Here, the [c]ourt examined the existence and quality of
      the bond between [Mother] and the [Children], and a bonding
      assessment was completed by Dr. Kasey Shienvold on
      September 15, 2014. [V.F.] indicated during this assessment
      that she feels a greater level of comfort in her foster home,
      although it is also reported that she continues to engage in self-
      soothing behaviors at times. V.F. misses [Mother] and her
      grandmother, however she did not evince a strong desire to
      return to [Mother’s] home. C.F., on the other hand, is very
      “resolute and adamant” that he should be living with [Mother],
      although he also speaks very positively of his current placement
      as well. (N.T. Termination Hearing, 11/03/14, at 87).

            Dr. Shienvold concluded that, “. . . there [] certainly [is]
      an attachment between [the Children] and [Mother].” (Id. at
      94). He further observed that the attachment between V.F. and
      [Mother] was much weaker than the attachment between C.F.
      and [Mother].

             Having acknowledged the existence of a bond, the [c]ourt
      must then turn to assess the quality of that bond in determining
      whether termination would serve the best interests of the
      [Children].    As to V.F., the [c]ourt believes that the bond
      between [M]other and [C]hild is not a strong one, nor is it a
      healthy one. V.F. continues to exhibit symptoms of guilt for
      circumstances beyond her control, and the [c]ourt does not
      believe that she feels safe or cared for by [Mother]. In regard to
      C.F., the [c]ourt believes that while this [M]other-child bond is
      significantly stronger, it is decidedly not healthy.

            Dr. Shienvold noted that an unhealthy yet strong
      attachment between parent and child is not uncommon, and he
      characterized the bond between C.F. and [Mother] as just such a
      bond. He stressed that continued attachment such as this would
      result in C.F. learning “. . . unhealthy attachments, the child
      learns very maladaptive behaviors, interpersonal relationship
      styles, conflict resolution strategies, and discipline techniques.
      In unhealthy relationships, unfortunately those things become


                                     - 12 -
J-S41031-15


      reinforced and passed on.” (Id. at 98). Further, considering the
      emotional abuse perpetrated by [Mother] and S.G. upon the
      [Children] and the resultant trauma, particularly as to V.F.,
      retaining the parent-child bond and re-exposing [the Children] to
      their abuser could in fact do even further damage than has
      already occurred.

             Dr. Shienvold predicted that termination of parental rights
      would result in emotional fallout for both [Children], which would
      likely manifest for V.F. in the form of internalizing behaviors and
      for C.F. in the form of behavioral issues. This [c]ourt agrees.
      However, balancing that emotional fallout (which, if intervention
      is required, can be addressed by the appropriate professionals in
      a setting in which the [C]hildren feel safe and secure) against
      the continued emotional abuse which would be a virtual certainty
      upon any return to [Mother’s] care now or in the future, the
      [c]ourt believes that termination of [Mother’s] parental rights
      best serves the best interests of [the Children].

(Trial Ct. Op., at 10-11) (some record citations omitted; record citation

formatting provided).

      Our Supreme Court has stated that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.” In re: T.S.M.,

71 A.3d 251, 267 (Pa. 2013) (citation omitted).         It further observed that

“[t]he continued attachment to the natural parents, despite serious parental

rejection through abuse and neglect, and failure to correct parenting and

behavior disorders which are harming the children cannot be misconstrued

as bonding.”   Id.   (citation omitted).      Thus, we will not disturb the trial

court’s decision. See In re L.M., supra at 511.




                                     - 13 -
J-S41031-15



     Here, terminating Mother’s parental rights will benefit the Children by

severing the unhealthy bond between her and the Children, and permitting

them, through appropriate therapy, to learn how to develop healthy bonds

and relationships with others. Mother’s second issue is without merit.

     Accordingly, for the reasons stated, we affirm the decrees of the Court

of Common Pleas of Northumberland County that terminated Mother’s

parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(1) and (b), and

changed the Children’s goals to adoption.

     Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2015




                                   - 14 -